Case 2:17-cv-02120-JPM-egb Document 168 Filed 12/14/18 Page 1 of 5                PageID 6457



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE,
                                WESTERN DIVISION

                                                   )
 ELAINE BLANCHARD, KEEDRAN                         )
 FRANKLIN, PAUL GARNER, and                        )
 BRADLEY WATKINS,                                  )
                                                   )
        Plaintiffs (dismissed),                    )
                                                   )
 and                                               )
                                                   ) No.: 2:17-cv-02120-JPM-dkv
 ACLU OF TENNESSEE,                                )
                                                   )
        Intervening Plaintiff,                     )
                                                   )
 v.                                                )
                                            `      )
 THE CITY OF MEMPHIS, TENNESSEE                    )
                                                   )
        Defendant.                                 )
                                                   )

                     MOTION TO INTERVENE IN POST-TRIAL LITIGATION


        The Movants, who were also the original Plaintiffs to this action—Elaine Blanchard,

 Keedran Franklin, Paul Garner, and Bradley Watkins (the “Blanchard Plaintiffs”)—

 respectfully ask to intervene as parties and participate in the post-trial litigation, for the

 purpose of enforcing and protecting their interests with respect to this Court’s October 26,

 2018 Opinion and Order (ECF 151) and October 29, 2018 Order Memorialing Sanctions

 (ECF 152) (collectively, the “October Order”). In support, the Blanchard Plaintiffs submit

 the following grounds and rely on their contemporaneously-filed Memorandum in Support.

        1.     On February 22, 2017, the Blanchard Plaintiffs initiated the present

 litigation by filing the Complaint (ECF No. 1), wherein they alleged multiple violations by

 the City of the 1978 Consent Decree (the “Decree”) from Kendrick v. Chandler, No. No. C76-

 449 (W.D. Tenn.).
Case 2:17-cv-02120-JPM-egb Document 168 Filed 12/14/18 Page 2 of 5                   PageID 6458



        2.     The Blanchard Plaintiffs were soon joined in their action by the Intervening

 Plaintiff, the American Civil Liberties Union of Tennessee (the “ACLU”), who had been an

 original party to the Kendrick litigation and Decree.

        3.     On June 30, 2017, this Court dismissed the Blanchard Plaintiffs from the

 present action after it determined, under such precedent as Aiken v. City of Memphis, 37

 F.3d 1155 (6th Cir. 1994), that nonparties to a consent decree lack standing to enforce it.

 (ECF No. 41 at 516, 521).

        4.     None of the Blanchard Plaintiffs were parties to the Decree, but no party has

 ever disputed that, as persons frequently engaged in First Amendment activity, they are

 intended beneficiaries of the Decree’s protections.

        5.     At a highly-publicized bench trial in August 2018, this Court heard extensive

 testimony from three of the four Blanchard Plaintiffs—Rev. Blanchard and Messrs.

 Gardner and Franklin—about the ways and extent to which the City’s violations of the

 decree had injured them personally and affected their interests, including having a

 pronounced chilling effect on their political speech.

        6.     Following the August 2018 trial, this Court ruled in the October Order that

 the City had violated the Decree in multiple respects and in a variety of ways. 1

        7.     Also in the October Order, this Court imposed sanctions on the City, which

 were thoughtful, extensive, and expressly for the purpose of ensuring the City’s future

 compliance with the Decree.

        8.     On the eve of trial, the City moved to modify or vacate the Decree, filing a

 Motion for Relief from Judgement or Order pursuant to Fed. R. Civ. P. 60(b) (the “Motion to

 Modify”). (ECF No. 124).


 1Prior to trial, this Court had ruled preliminarily that the City had violated the Decree to
 at least some extent. (ECF No. 120).
                                                2
Case 2:17-cv-02120-JPM-egb Document 168 Filed 12/14/18 Page 3 of 5                  PageID 6459



        9.      The Motion to Modify is now before the Court.

        10.     The Blanchard Plaintiffs satisfy the requirements for intervention as of right

 under Fed. R. Civ. P. 24(a)(2) with respect post-trial litigation.

        11.     This application to intervene is timely.

        12.     The Blanchard Plaintiffs have a substantial, cognizable, and protectable

 interests in the subject matter of the post-trial litigation.

        13.     The Motion to Modify is the subject of the post-trial litigation.

        14.     As intended beneficiaries of the Decree, the Blanchard Plaintiffs have

 substantial and cognizable interests in the City’s future compliance with the Decree.

        15.     Since the express purpose of the October Order is to ensure the City’s future

 compliance with the Decree, the Blanchard Plaintiffs have a substantial and cognizable

 interest in the conservation and continuation of the October Order.

        16.     The outcome of the litigation on the City’s pending Motion to Modify could

 moot or otherwise undercut the October Order.

        17.     The Blanchard Plaintiffs therefore have a substantial and cognizable interest

 in this Court’s ruling on the Motion to Modify.

        18.     The Blanchard’s Plaintiffs’ interests will be impaired if they are not

 permitted to intervene.

        19.     The present parties do not adequately represent the individual interests of

 the Blanchard Plaintiffs.

        20.     Alternatively, the Blanchard Plaintiffs satisfy the requirements for

 permissive intervention under Fed. R. Civ. P. 24(b)(1).

        21.     Again, the request is timely.

        22.     The Blanchard Plaintiffs have interests that share with the pending

 litigation one or more common questions of law or fact.
                                                 3
Case 2:17-cv-02120-JPM-egb Document 168 Filed 12/14/18 Page 4 of 5                 PageID 6460



         23.    The intervention will not unduly delay or prejudice the adjudication of the

 current parties’ rights.



                                            Respectfully Submitted,

                                            APPERSON CRUMP PLC


                                            s/Jacob Webster Brown
                                            Bruce S. Kramer (7472)
                                            Scott A. Kramer (19462
                                            Jacob Webster Brown (36404)
                                            Patrick H. Morris (33689)
                                            APPERSON CRUMP, PLC
                                            6070 Poplar Avenue, Sixth Floor
                                            Memphis, TN 38119
                                            Telephone: (901) 756-6300
                                            Facsimile: (901) 757-1296
                                            bkramer@appersoncrump.com
                                            skramer@appersoncrump.com
                                            pmorris@appersoncrump.com
                                            jbrown@appersoncrump.com
                                            Attorneys for Movants




                                CERTIFICATE OF CONSULTATION

         In compliance with Rule 24 of the Federal Rules of Civil Procedure and Rule 7.2(a) of

 the Local Rules of this Court, I certify that in my capacity as counsel for the Blanchard

 Plaintiffs, I have contacted via email all counsel of record for the parties in this matter

 regarding our clients’ intention to intervene. I subsequently communicated via telephone

 with Mr. Castelli, counsel for the American Civil Liberties Union of Tennessee (the

 “ACLU”), who indicated that the ACLU presently has no objection to the Blanchard

 Plaintiffs’ intervening in this action. Mr. Castelli reserved his client’s right to object at a

 later date, depending on the movants’ briefings and/or subsequent developments in the

 case.   Ms. Silk, counsel for the City, indicated via email that the City objects to the
                                               4
Case 2:17-cv-02120-JPM-egb Document 168 Filed 12/14/18 Page 5 of 5                PageID 6461



 Blanchard Plaintiffs’ intervention.

                                                          Respectfully submitted,

                                                          s/Jacob Webster Brown
                                                          APPERSON CRUMP, PLC
                                                          6070 Poplar Avenue, Sixth Floor
                                                          Memphis, TN 38119
                                                          Telephone: (901) 756-6300
                                                          Facsimile: (901) 757-1296
                                                          jbrown@appersoncrump.com
                                                          Attorney for Movant

                                       CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading is being served via the Court’s ECF
 system upon all counsel of record this the 14th day of December, 2018.


                                                          s/ Jacob Webster Brown




                                              5
